The opinion of the Court was delivered by
Knox, J.
This Court has repeatedly ruled that one partner cannot, by assigning his interest in a partnership claim, become a witness to establish the validity of the claim in behalf of his co-partners. The same principle will exclude a joint debtor, growing out of a partnership debt, from testifying in favor of his copartner, although he may not be joined in the action, and may have been released by the partner against whom the action is brought. Nominally, the interest is divested by the release, but it is equally so by the assignment. The rule of policy is as strong in the one case as in the other. Without the release, the partner would be clearly incompetent, as he would be compelled to make contribution. So a joint creditor without an assignment would be incompetent, as he would be entitled to participate in the fund. The rules of evidence should be uniform, and be applied as well for as against parties similarly situated. The assignment of the one and the release of the other stand upon equal footing; or, in other words, they give no footing for the purpose of testimony. The witness was properly excluded.
Judgment affirmed.